Title: From James Madison to Edmund Randolph, 22 August 1788
From: Madison, James
To: Randolph, Edmund


My dear friendNew York Aug. 22. 88.
I have your favor of the 13th. The effect of Clintons circular letter in Virga. does not surprize me. It is a signal of concord & hope to the enemies of the Constitution every where, and will I fear prove extremely dangerous. Notwithstanding your remarks on the subject I cannot but think that an early convention will be an unadvised measure. It will evidently be the offspring of party & passion, and will probably for that reason alone be the parent of error and public injury. It is pretty clear that a majority of the people of the Union are in favor of the Constitution as it stands, or at least are not dissatisfied with it in that form; or if this be not the case it is at least clear that a greater proportion unite in that system than are likely to unite in any other Theory. Should radical alterations take place therefore they will not result from the deliberate sense of the people, but will be obtained by management, or extorted by menaces, and will be a real sacrifice of the public will as well as of the public good, to the views of individuals & perhaps the ambition of the State legislatures.
Congress have come to no final decision as to the place for convening the new Governt. It is unfortunately become a question now between N. & South, and notwithstanding the palpable unreasonableness of the thing, an adherence to N. York in preference to any more central position seems to grow stronger & stronger, and upon grounds which tend to keep Congress here till a permanent seat be established. In this point of view I own the business has a serious aspect, considering the injustice & oppression to the S. Western & Western parts of the Union. Yrs. Affecly.
Js. Madison Jr
